This, action came on for trial before the Court, Joseph W. Goss, Associate Justice, presiding, and the issues having been duly tried and a decision having been duly rendered, IT IS ORDERED, ADJUDGED AND DECREED:
1. When this decision has become final, the Territorial Registrar shall register the following portion of the land Alatutu’i (claimed by Applicant to be named Lualuá) as the communal land of the Fagaima Family:
All that certain real property lying in land square 29 unit C, County of Tualauta, Western District, American Samoa, Island of Tutuila, land known as Alatutu’i, situated in Tafuna, more particularly described as follows: Beginning at a point in a concrete monument which is the north westerly corner of G.A.S. designated as Tafuna airfield boundary, and property lines as shown on L & S drawing No. 1010, has American Samoa datum coordinates of x=244, 305.75, and y=289, 180.42, run thence S 83°25'20" W, 83.88 feet to an iron pin; thence S 56°12'09" W, 305.00 feet to an iron pin; thence N 45°43/30" W, 93.44 feet to an iron pin; thence N-23-o13'10" W, 101.00 feet to an iron pin; thence N 17°10'05" W, 85.50 feet to an iron pin; thence N 72°17'35" E, 125.58 feet to an iron pin on center line of road; thence follows said road N 62°40'20" E, 87.24 feet to an iron pin edge of road; thence N 44°06/15// E, 112.34 feet to an iron pin edge of road; thence N 50°28/20" E, 183.44 feet to an iron pin edge of road; thence N 43°10'55" E, 136.58 feet to an iron pin edge, of road; thence N 51°16/45" E, 136.58 feet to an iron. pin ’edge of road; thence N 9°49/10" E, 108.75 feet to an iron pin edge of road; *21thence N 62°31'15" E, 90.47 feet to a spike on center line of main road; thence follows said road S 22°ll/25// E, 417.87 feet to a spike on center line of main road; thence S 38°27'25" E, 192.99 feet' to a spike on center line of main road; thence S 38°16'07" E, 148.19 feet to a spike on center line of main road; thence S 88°37'59" W, 617.66 feet to the point of beginning, containing 9.174 acres more or less.
2. Providing that Applicant serves the matai Fagaima in accordance with Samoan custom, Applicant and his family áre entitled to occupy and beneficially use the above described Fagaima Family land to the extent permitted by the law of Samoan custom.
3. The Objector shall recover its costs of suit from the Applicant.
4. Court costs in the-amount of $25.00 per trial day are assessed against the Applicant.
5. The Clerk of the High Court is instructed to docket this decision and furnish copies thereof to counsel and to the Territorial Registrar.